Citation Nr: 0904662	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York.  

The Board remanded this case in May 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

The Board's Remand in May 2008 noted that further evidentiary 
development was needed to determine whether the Veteran's 
bilateral hearing loss warranted an increased rating.  The RO 
was to obtain a copy of the Veteran's September 2005 VA 
audiometric testing results.  A September 2005 VA audiology 
outpatient note reports audiometric testing was done which 
indicated bilateral sensorineural hearing loss, but the 
record does not contain the audiometric data necessary in 
order to rate the claim.  The electronic records obtained by 
the RO pursuant to the May 2008 Remand were duplicates of 
records that were already in the claims file and do not 
contain the testing data.  The actual audiometric testing 
results are not located in the claims file and should be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall, supra.
Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the September 2005 VA 
audiometric testing results, even if they 
are not located in the VA treatment 
electronic records.  If it is determined 
the September 2005 audiometric testing 
results are still unavailable and further 
efforts to obtain those documents would be 
futile, the RO should draft a memorandum 
reflecting the efforts undertaken to 
obtain these records and document a formal 
finding regarding the unavailability of 
the records.  This memorandum should then 
be included in the Veteran's claims file.

2.  Once the above actions have been 
completed, readjudicate the claim based on 
all the evidence of record and issue a 
supplemental statement of the case.  Then 
afford the Veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




